Title: From George Washington to Henry Knox, 8 March 1783
From: Washington, George
To: Knox, Henry


                        
                            Dear Sir
                            Head Quarters 8th March 1783
                        
                        The Women of the New York Regt of Artillery have applied to me on the Subject of allowing them and their
                            Children Provisions.
                        The number of Women & Children in the New York Regiments of Infantry before the New System of Issues
                            took place obliged me, either to depart from that System and allow them provision or by driving them from the Army risk
                            the loss of a number of Men, who very probably would have followed their Wives—I preferred the former
                            and accordingly directed that the whole of the Women & Children then
                            with the Troops, should be allowed to draw as usual.
                        So far as the Artillery Regimt was under the same circumstances they are intitled to the same indulgence: but
                            as that indulgence was to remedy, and not to create, an evil—I would by no means extend it to Women who on the prospect
                            of it, have since been brought into Camp—and I would wish you to see that no such do draw Provisions. I am Dear Sir Your
                            most Obedient Servt
                        
                            
                                
                            
                        
                        
                            
                                The document is damaged. Words in square brackets have been taken from the draft.
                            
                            LS, MHi: Knox Papers.
                        
                     